                           UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

 Jason Russell Sullivan,                         )     Civil Action No. 6:21-283-BHH
                                                 )
                                      Plaintiff,
                                                 )
                                                 )
                       v.
                                                 )
                                                 )
 Gateway Village Apartments, Stewart             )
 Sarratt, John Abdalla, Patrick Wilkinson,
                                                 )         OPINION AND ORDER
 Brittany Scott, J. Land,                        )
                                 Defendants. )
 ___________________________________

       This matter is before the Court for review of the Report and Recommendation

(“Report”) of United States Magistrate Judge Kevin F. McDonald, which was made in

accordance with 28 U.S.C. §636(b) and Local Rule 73.02(B)(2) for the District of South

Carolina. On May 18, 2021, the Magistrate Judge issued his Report recommending the

District Court decline to give Plaintiff further leave to amend his complaint, dismiss this

action with prejudice and without issuance and service of process, and designate this

action as a “strike” pursuant to 28 U.S.C. § 1915(g). (ECF No. 21.)

       The Magistrate Judge makes only a recommendation to this Court. The

recommendation has no presumptive weight. The responsibility to make a final

determination remains with this Court. See Mathews v. Weber, 423 U.S. 261, 270–71

(1976). The Court may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the Magistrate Judge. 28 U.S.C. § 636(b)(1). The Court may

also receive further evidence or recommit the matter to the Magistrate Judge with

instructions. Id. The Court is charged with making a de novo determination of those

portions of the Report to which specific objections are made.

       Plaintiff filed no objections and the time for doing so has expired. (See ECF No.

21 at 16.) In the absence of objections to the Magistrate Judge’s Report, this Court is
                                            1
not required to provide an explanation for adopting the recommendation. See Camby v.

Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a timely filed

objection, a district court need not conduct a de novo review, but instead must ‘only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       Here, because no objections have been filed, the Court has reviewed the

Magistrate Judge’s findings and recommendations for clear error. Finding none, the

Court agrees with the Magistrate Judge that Plaintiff’s claims against Defendants are

subject to summary dismissal.

       Accordingly, the Report and Recommendation is adopted and incorporated

herein by reference, and this action is DISMISSED with prejudice and without

issuance and service of process. This dismissal counts as a “strike” for purposes of

28 U.S.C. § 1915(g).

       IT IS SO ORDERED.


                                          /s/Bruce Howe Hendricks
                                          United States District Judge

June 17, 2021
Greenville, South Carolina

                                           *****

                             NOTICE OF RIGHT TO APPEAL

      The parties are hereby notified that any right to appeal this Order is governed by
Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                             2
